Citation Nr: 0300605	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  92-21 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder.

2.  Entitlement to an increased (compensable) rating for 
bilateral defective hearing, for the period prior to June 
10, 1999.

3.  Entitlement to an increased (compensable) rating for 
left ear otitis media with postoperative residuals, for 
the period prior to June 10, 1999.

(The issues of entitlement to an increased (compensable) 
rating for bilateral defective hearing, for the period on 
and subsequent to June 10, 1999 and entitlement to an 
increased (compensable) rating for left ear otitis media 
with postoperative residuals, for the period on and 
subsequent to June 10, 1999, will be addressed by the 
Board in a separate decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from September 1974 to 
February 1976.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a February 1991 
rating decision by the Louisville, Kentucky, Regional 
Office, which denied reopening of a back disability 
service connection claim (including "muscle spasm"); 
denied service connection for a pulmonary disorder; and 
confirmed noncompensable ratings each for defective 
hearing and left ear otitis media with postoperative 
residuals.  In October 1994, April 1995, and May 1998, the 
Board remanded the case for additional evidentiary 
development.  An October 1998 rating decision granted 
service connection for a back disability, thereby 
rendering moot said issue.  The case is now handled by the 
Nashville Regional Office (RO).

With regards to other procedural matters involving the 
bilateral defective hearing and left ear otitis media 
rating issues, the VA amended its regulations for rating 
diseases of the ear and other sense organs (which includes 
defective hearing acuity and otitis media), effective June 
10, 1999.  See 64 Fed. Reg. 25,202-210 (May 11, 1999) 
(codified at 38 C.F.R. §§ 4.85-86 (1999-2000)), effective 
June 10, 1999.  The Board will render a decision herein on 
the reframed issues of entitlement to increased 
(compensable) ratings for bilateral defective hearing and 
left ear otitis media with postoperative residuals, for 
the period prior to June 10, 1999, and said pulmonary 
disorder service connection issue.  

The Board will undertake additional development on the 
issues of entitlement to increased (compensable) ratings 
for bilateral defective hearing and left ear otitis media 
with postoperative residuals, for the period on and 
subsequent to June 10, 1999, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2)).  When the additional development 
is completed, the Board will provide notice as required by 
Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (codified at 38 C.F.R. § 20.903).  After issuing the 
notice and reviewing appellant's response to the notice, 
the Board will prepare a separate decision addressing 
these remaining increased ratings appellate issues.  


FINDINGS OF FACT

1.  A chronic pulmonary disorder was not shown, by 
competent evidence, to have been present during service or 
proximate thereto.  A chronic pulmonary disability was 
initially medically diagnosed decades after service at a 
time too remote to be reasonably related to service.  

2.  Appellant's bilateral hearing acuity, for the period 
prior to June 10, 1999, was clinically shown at no greater 
than Level II for the right ear and Level II for the left 
ear.  

3.  For the period prior to June 10, 1999, puretone 
thresholds at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) were not 55 decibels or 
more nor were the puretone thresholds 30 decibels or less 
at 1000 Hertz and 70 decibels or more at 2000 Hertz on 
audiologic examination.  

4.  For the period prior to June 10, 1999, appellant's 
service-connected left ear otitis media with central 
perforation of the tympanic membrane, status post left 
tympanomastoidectomy, was manifested primarily by 
intermittent, recurrent, infection with drainage.  




CONCLUSIONS OF LAW

1.  A chronic pulmonary disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  

2.  The criteria for an increased (compensable) evaluation 
for bilateral defective hearing, for the period prior to 
June 10, 1999, have not been met.  38 U.S.C.A. §§  1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.10, 4.85, 4.87a, and Diagnostic Code 6100 (1991-
1999).  

3.  The criteria for an increased evaluation of 10 
percent, but no more, for left ear otitis media with 
postoperative residuals, for the period prior to June 10, 
1999, have been met.  38 U.S.C.A. §§  1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.10, 
4.87a, Diagnostic Code 6200 (1991-1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  See 66 Fed. Reg. 
45,620-32 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002)).  This change 
in the law is potentially applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5100 et. seq. (West Supp 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

However, recent decisions rendered by the United States 
Court of Appeals for the Federal Circuit have held that 
Section 3 of the Veterans Claims Assistance Act of 2000, 
dealing with notice and duty to assist requirements, does 
not apply retroactively to any claim filed prior to the 
date of enactment of that Act and not final as of that 
date.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  Thus, since appellant's claims at issue were not 
final on November 9, 2000, it appears that Section 3 of 
the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, may not be 
applicable here.  

Even assuming arguendo, that Section 3 of the Veterans 
Claims Assistance Act of 2000 is applicable in the instant 
appeal, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed, 
particularly in light of the partial allowance by the 
Board decision herein on the left ear disability increased 
rating issue.  A comprehensive medical history, detailed 
clinical findings, and other relevant evidence with 
respect to the claimed disabilities over the years are 
documented in the claims folders.  The RO has adequately 
sought appellant's service medical records and available 
records have been obtained.  See, in particular, the RO's 
September 1983 request for service medical records and the 
National Personnel Records Center (NPRC) response with 
appellant's available service medical records submitted.  
Additionally, the RO sought private and VA medical 
treatment records identified by appellant and these have 
also been associated with the claims folders.  

Pursuant to the Board's October 1994, April 1995, and May 
1998 remands, additional clinical records, including 
voluminous SSA records, were obtained.  Additionally, 1996 
and 1998 VA audiologic and ear, nose, and throat (ENT) 
examinations, a June 9, 1999 ENT examination, and 1996 and 
1998 VA pulmonary examinations were conducted, including 
medical opinion rendered on the etiology of appellant's 
pulmonary disability.  The audiologic and ENT examinations 
conducted during the period in question, which included 
speech discrimination and puretone audiometry testing and 
clinical assessment of the ear, are sufficiently detailed 
and comprehensive for rating appellant's bilateral hearing 
acuity and left ear otitis media residual disability.  
Furthermore, the 1998 VA pulmonary examination appears 
adequate and included a sufficient review of the claims 
folder with medical opinion rendered as to the pulmonary 
etiological question in controversy, as will be explained 
in detail below.  There is no indication that there is any 
additional, available, material evidence not of record 
which would alter the outcome.  

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statements of the Case, which included 
relevant laws and regulations, relevant rating criteria, 
discussion of relevant clinical evidence, and a detailed 
explanation of the rationale for the adverse decision.  
Furthermore, a recent February 2002 Supplemental Statement 
of the Case discussed the Veterans Claims Assistance Act 
of 2000; and appellant's representative has subsequently 
submitted additional argument with respect to the 
appellate issues.  

The evidentiary record includes available service medical 
records, numerous private clinical records, and recent VA 
examinations.  It does not appear that appellant has 
informed the VA of the existence of any other specific 
competent evidence that should be obtained.  The Board 
concludes it may proceed, as all evidence has been 
received, without regard to more specific notice as to 
which party could or should obtain which evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  It is 
the Board's opinion that there is no indication that other 
existing evidence should be obtained and that the duty to 
assist as contemplated by applicable provisions, including 
the Veterans Claims Assistance Act of 2000 to the extent 
it may apply, has been satisfied with respect to the 
issues on appeal.  


I.  Service Connection for a Pulmonary Disorder

Appellant contends, in essence, that during service, he 
was treated for a pulmonary condition, including pneumonia 
in October 1974; and that his current pulmonary disorder 
is related to service.  However, appellant is not 
competent to offer medical opinion or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991).  

In deciding the service connection appellate issue, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or 
diagnoses including the word "Chronic."  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact 
of chronicity in service is not adequately supported, then 
a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease 
or injury."

A September 1974 service entrance examination and an 
attendant medical questionnaire did not reveal any 
complaints, findings, or diagnoses pertaining to a 
pulmonary disability.  

The service medical records reveal that in late October 
1974, appellant complained of cold symptoms and in early 
November 1974, was hospitalized for three days for an 
upper respiratory infection.  A chest x-ray study was 
negative.  Viral syndrome and acute respiratory disease 
were diagnosed.  A December 1975 service separation 
examination and attendant medical questionnaire did not 
reveal any complaints, findings, or diagnoses pertaining 
to a chronic pulmonary disability.  A chest x-ray study 
was negative.  

In an initial application for VA disability benefits 
signed in September 1988, appellant made no mention of a 
pulmonary disability.

In an April 1977 private medical questionnaire, appellant 
reported being a factory worker.  He denied chronic cough, 
asthma, or bronchitis.  He did allege having had pneumonia 
and frequent colds.  Clinical elaboration did not mention 
any current pulmonary disability.  

VA clinical records dated in the late 1980's made no 
mention of a pulmonary disability.  In 1988, a chest x-ray 
was negative.  Appellant was reportedly an alcoholic and 
was a 3-pack/day smoker.   

VA outpatient treatment records revealed that in August 
1990, chronic bronchitis (asthmatic) was diagnosed.  A 
September-October 1990 VA hospitalization report indicated 
that appellant had wheezes and course breath sounds.  A 
chest x-ray study was negative.  Asthmatic bronchitis was 
diagnosed.  In December 1990, VA outpatient treatment 
records noted a chronic cough of 4 years and asthma was 
assessed.  It was also indicated that appellant was 
homeless and that he should discontinue smoking.  

On April 1996 VA examination, appellant reported a 35-year 
history of smoking since age 5.  A chest x-ray study was 
interpreted as consistent with chronic obstructive 
pulmonary disease.  Moderate obstructive pulmonary disease 
"due to heavy cigarette smoking" was diagnosed.  A 
September 1996 VA examination report included similar 
findings and diagnosis.  

Pursuant to May 1998 Board remand, additional SSA records 
with private and VA clinical records were obtained and an 
August 1998 VA pulmonary examination with medical opinion 
was rendered on the etiology of appellant's pulmonary 
disability.  Said additional SSA records with private and 
VA clinical records are dated primarily in the 1980's or 
later, many years post service; do not relate his 
variously diagnosed pulmonary disability to service; and, 
thus, are not material to the pulmonary service connection 
issue on appeal.  Said records include 1981 and 1983 VA 
hospitalization reports, which did not include any 
pertinent respiratory system complaints, findings, or 
diagnoses.  Chest x-rays were negative.  

The examiner who conducted said August 1998 VA pulmonary 
examination stated that he had "extensively" reviewed the 
claims file and opined that appellant's "underlying 
chronic obstructive pulmonary disease, is etiologically 
related to the propensity the patient has towards 
cigarette smoking.  In addition, asthmatic conditions, 
with exacerbations of wheezing, cough and shortness of 
breath were noted to occur long after the military 
service...."  He further opined that there was less than a 
20 percent degree of probability that the onset of 
appellant's pulmonary disorder was during service or was 
etiologically related to service.  

The Board concludes that the August 1998 VA pulmonary 
examination report's medical opinion as to the onset of 
appellant's pulmonary disability was adequately supported 
by material facts and based on the actual clinical 
evidence in the claims folders; and the opinion is 
unrebutted by any other medical opinion of record.  Thus, 
said medical opinion constitutes credible, competent 
evidence that is overwhelmingly negative on this 
etiological point in controversy.  As the Court has stated 
in Smith v. Derwinski, 1 Vet. App. 235, 237 (1991), 
"[d]etermination of credibility is a function for the 
BVA."

It has not been shown, by credible competent evidence, 
that appellant's chronic pulmonary disability was present 
in service or proximate thereto, or is otherwise related 
to service.  A chronic pulmonary disability was initially 
medically diagnosed decades after service at a time too 
remote to be reasonably related to service.  Consequently, 
service connection for a chronic pulmonary disability is 
not warranted.  


II.  An Increased (Compensable) Rating for Bilateral 
Defective Hearing, for the Period Prior to June 10, 1999

The appellant contends, in essence, that his bilateral 
hearing loss warrants a higher disability rating.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment 
of earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's bilateral defective 
hearing in the context of the total history of that 
disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as 
required by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 
and other applicable provisions.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

It is reiterated that the VA amended its regulations for 
rating diseases of the ear and other sense organs (which 
includes defective hearing acuity), effective June 10, 
1999.  Under VA regulations in effect prior to June 10, 
1999, the severity of a veteran's hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, 
Diagnostic Codes 6100 through 6110.  Evaluations of 
bilateral defective hearing ranged from noncompensable to 
100 percent based upon organic impairment of hearing 
acuity, as measured by results of controlled speech 
discrimination tests, and average hearing threshold level, 
as measured by puretone audiometry tests in the 
frequencies of 1,000, 2,000, 3,000, and 4,000 hertz 
(cycles per second).  The VA's Schedule for Rating 
Disabilities provided a framework by which such 
audiometric test results may be translated into a numeric 
designation ranging from Level I (for essentially normal 
hearing acuity) to Level XI (for profound deafness), in 
order to rate the degree of disability resulting from the 
service-connected defective hearing.  Under 38 C.F.R. 
§ 4.85(c) Table VIa was used only when the Chief of the 
Audiology Clinic certified that language difficulties or 
inconsistent speech audiometry scores made the use of both 
puretone average and speech discrimination inappropriate.  

With respect to the period prior to June 10, 1999, an 
August 1976 rating decision granted service connection and 
assigned a noncompensable evaluation for high frequency 
hearing loss, on the basis of a service separation 
examination report.  Since on January, September, and 
November 1990 VA audiologic examinations, the respective 
puretone threshold averages in the right ear were 10, 
13.75, and 5 decibels with speech recognition ability of 
96, 94, and 100 percent (Level I), and respective puretone 
threshold averages in the other service-connected ear were 
23, 27.5, and 20 decibels with speech recognition ability 
of 96, 94, and 100 percent (Level I), a noncompensable 
rating for the service-connected bilateral defective 
hearing was confirmed by February and October 1990 and 
February 1991 rating decisions under 38 C.F.R. §§ 4.85, 
4.87, Table VII, Code 6100 (effective prior to June 10, 
1999).  

On an April 1996 VA audiologic examination, the recorded 
pure tone thresholds were the following (in decibels):  
For the right ear, 25 at 1,000 Hertz, 20 at 2,000 Hertz, 
15 at 3,000 Hertz, and 25 at 4,000 Hertz; and for the left 
ear, 20 at 1,000 Hertz, 25 at 2,000 Hertz, 35 at 3,000 
Hertz, and 40 at 4,000 Hertz.  Average pure tone 
thresholds were 21.2 and 30 decibels with speech 
recognition ability of 100 and 100 for the right and left 
ears, respectively.  Since on that April 1996 VA 
audiologic examination, the puretone threshold average in 
the right ear was 21.2 decibels with speech recognition 
ability of 100 percent (Level I), and puretone threshold 
average in the other service-connected ear was 30 with 
speech recognition ability of 100 percent (Level I), a 
noncompensable rating for the service-connected bilateral 
defective hearing disability would have been appropriate 
under 38 C.F.R. §§ 4.85, 4.87, Table VII, Code 6100 
(effective prior to June 10, 1999).  

Pursuant to the Board's remand, a July 1998 VA audiologic 
examination was conducted, and the recorded pure tone 
thresholds were the following (in decibels):  For the 
right ear, 20 at 1,000 Hertz, 20 at 2,000 Hertz, 15 at 
3,000 Hertz, and 30 at 4,000 Hertz; and for the left ear, 
30 at 1,000 Hertz, 20 at 2,000 Hertz, 35 at 3,000 Hertz, 
and 50 at 4,000 Hertz.  Average pure tone thresholds were 
21 and 34 decibels with speech recognition ability of 88 
and 88 for the right and left ears, respectively.  Since 
on that July 1998 VA audiologic examination, the puretone 
threshold average in the right ear was 21 decibels with 
speech recognition ability of 88 percent (Level II), and 
puretone threshold average in the other service-connected 
ear was 34 with speech recognition ability of 88 percent 
(Level II), a noncompensable rating for the service-
connected bilateral defective hearing disability would 
have been appropriate under 38 C.F.R. §§ 4.85, 4.87, Table 
VII, Code 6100 (effective prior to June 10, 1999).  

Based on this degree of disability shown, an increased 
(compensable) evaluation for the service-connected 
bilateral defective hearing for the period prior to June 
10, 1999 is not warranted.  In this regard, the Court 
explained in Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) that "[a]ssignment of disability ratings for 
hearing impairment are derived by a mechanical application 
of the rating schedule to the numeric designations 
assigned after audiometric evaluations are rendered."  

The evidence does not show that for the period in 
question, the service-connected bilateral hearing loss 
presented such an unusual or exceptional disability 
picture as to render impractical the application of the 
regular schedular standards, as is required for 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1).  Significantly, SSA records, including a 
1992 administrative law judge's decision, and other 
records indicate that appellant's unemployability is not 
due to the service-connected bilateral hearing disability, 
nor has it been otherwise contended.  It is also 
significant that on audiologic examinations, his speech 
discrimination ability has not been shown to be severely 
impaired, nor has any evidence suggested any marked 
interference his defective hearing has caused with job 
functions/duties or daily activities of living, for the 
period in question.  

The Board has also considered the provisions of 38 C.F.R. 
§ 4.10, which relate to functional loss.  It is the 
Board's opinion that a compensable evaluation for the 
service-connected bilateral defective hearing disability 
for the period in question would not be warranted, 
particularly in light of the audiometric results that do 
not indicate severely decreased speech discrimination 
ability.  Since the preponderance of the evidence is 
against allowance of the appellate issue for the 
aforestated reasons, the benefit-of-the-doubt doctrine is 
inapplicable.  


III.  An Increased (Compensable) Rating for Left Ear 
Otitis Media with Postoperative Residuals, for the Period 
Prior to June 10, 1999

It is reiterated that the VA amended its regulations for 
rating diseases of the ear and other sense organs (which 
includes otitis media), effective June 10, 1999.  Under VA 
regulations in effect prior to June 10, 1999, Diagnostic 
Code 6200 provided a 10 percent rating for chronic 
suppurative otitis media, during the continuance of the 
suppurative process.  NOTE:  To be combined with ratings 
for loss of hearing.  Although under Diagnostic Code 6201 
in effect prior to June 10, 1999, chronic catarrhal otitis 
media is rated on the basis of loss of hearing, assigning 
appellant a separate rating under Diagnostic Code 6201 
would obviously violate the proscription against 
pyramiding since he was already assigned a separate rating 
for bilateral hearing loss under 38 C.F.R. § 4.85 
(effective prior to June 10, 1999).  See 38 C.F.R. § 4.14 
(1999) and Esteban v. Brown, 6 Vet. App. 259 (1994).

The service medical records reveal that in November 1975, 
appellant was treated for left ear otitis media with 
drainage.  During November 1989 VA hospitalization, he 
reported intermittent infection with drainage, pain, and 
hearing loss since an in-service earache.  He underwent a 
left tympanomastoidectomy for diagnosed chronic otitis 
media with central perforation of the left tympanic 
membrane.

On April 1996 VA ENT examination, appellant complained of 
hearing loss, tinnitus, and disequilibrium/unsteadiness 
(service connection is in effect for tinnitus, rated as 10 
percent disabling, effective July 6, 1998).  Clinically, 
there was an anterior 40% pars tensa perforation of the 
left eardrum without active drainage/infection.  The left 
auricle was status post mastoidectomy.  A September 1996 
VA examination report included similar findings.  

Pursuant to May 1998 Board remand, additional SSA records 
with private and VA clinical records were obtained and an 
August 1998 VA ENT examination was conducted.  Said 
additional VA clinical records reveal that in October 
1988, slight erythema of the left middle ear was 
clinically noted.  It was noted that the previous month, 
the ear had greenish drainage and an antibiotic had been 
prescribed.  In August 1990, he denied ear drainage.  On 
said August 1998 VA ENT examination, appellant's 
complaints included intermittent left ear drainage.  
Clinically, there was an 80% central perforation of the 
left eardrum with mild mastoid cavity inflammation.  

On June 9, 1999 VA ENT examination, the examiner noted a 
history of eardrum perforation and mastoid cavity surgery, 
with "intermittent infection, which evidently is several 
times a year, this usually can be cleared up without any 
real difficulty."  Clinically, the eardrum had a central 
perforation without cholesteatoma ingrowth.  Additionally, 
it was noted that there was no evidence of active 
infection.  

The competent evidence of record indicates that appellant 
intermittently has active left ear infection, which 
occasionally has required antibiotic treatment.  
Suppuration is defined as the "formation of pus; the act 
of becoming converted into and discharging pus."  See 
Dorland's Illustrated Medical Dictionary, 1471 (24th ed. 
1965).  With resolution of reasonable doubt in appellant's 
favor, it is the Board's opinion that the left ear  
recurrent infectious process with drainage, although 
intermittent, is more nearly reflective of chronic 
suppurative otitis media, for which a schedular evaluation 
of 10 percent is warranted, the maximum evaluation 
assignable under Diagnostic Code 6200.  See also 38 C.F.R. 
§ 4.7.  

The evidence does not show that for the period in 
question, the service-connected left otitis media 
disability presented such an unusual or exceptional 
disability picture as to render impractical the 
application of the regular schedular standards, as is 
required for consideration of an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  Significantly, the 
evidence did not suggest any marked interference his left 
otitis media disability has caused with job 
functions/duties or daily activities of living, for the 
period in question.  

The Board has also considered the provisions of 38 C.F.R. 
§ 4.10, which relate to functional loss.  It is the 
Board's opinion that a 10 percent evaluation for the 
service-connected left otitis media disability for the 
period in question more than adequately compensates 
appellant for any functional impairment attributable 
thereto, particularly since active infection is 
intermittent and responsive to treatment.  


ORDER

Service connection for a pulmonary disorder and an 
increased (compensable) rating for bilateral defective 
hearing, for the period prior to June 10, 1999, are 
denied.  To this extent, the appeal is disallowed.

A 10 percent increased rating for left ear otitis media 
with postoperative residuals, for the period prior to June 
10, 1999, is granted, subject to the applicable provisions 
governing payment of monetary awards.  To this extent, the 
appeal is allowed.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

